UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934 Date of Report (Date of earliest event reported): January 12, 2012 SUSTAINABLE ENVIRONMENTAL TECHNOLOGIES CORPORATION (Exact name of Registrant as specified in its charter) California 000-254888 33-0230641 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2377 W. Foothill Blvd. Suite #18 Upland, CA 91786 (Address of principal executive offices, including zip code) (801) 810-9888 (Registrant's telephone number, including area code) Check the appropriate box below if the 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: oWritten communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). Item 3.02Unregistered Sales of Equity Securities. On January 12, 2012, Sustainable Environmental Technologies Corporation, a California corporation (the “Company”) entered into an agreement with an accredited investor for the purchase of 5,000,000 units of securities of the Company for $500,000.00 USD (the “Units”).Each individual Unit had the purchase price of $0.10 per Unit and consisted of one share of restricted common stock and one warrant to purchase one share of restricted common stock at the exercise price of $0.15.The accredited investor purchased 5,000,000 Units, totaling 5,000,000 shares of restricted common stock and a warrant to purchase 5,000,000 shares of restricted common stock for $500,000.00 USD. The Units sold by the Company relied upon exemptions from registration provided for in Regulation S and Sections 4(2) and 4(6) of the Securities Act of 1933, as amended, including Regulation D promulgated thereunder based on the accredited investors knowledge of the Company’s operations, financial condition and experience in financial and business matters that allowed them to evaluate the merits and risk of receipt of the Units. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Sustainable Environmental Technologies Corporation By: /s/Robert Glaser Robert Glaser, Chief Executive Officer Dated: January 17, 2011
